             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 54 MR WCM

WILLIAM MOSIER,                            )
                                           )
                        Plaintiff,         )
                                           )                  ORDER
v.                                         )
                                           )
SOUTHEAST ENERGY, LLC and                  )
ANNE E. DYER,                              )
                                           )
                      Defendants.          )
_______________________________            )

      On February 24, 2020, Defendants Southeast Energy, LLC and Anne E.

Dyer filed a Notice of Removal to Federal Court (the “Notice,” Doc. 1) in which

they assert that federal subject matter jurisdiction over this matter exists

pursuant to 28 U.S.C. § 1332. Doc. 1, ¶¶ 5-6.

      On March 4, 2020, Defendants filed a Motion to Dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6) arguing that Plaintiff’s claim is barred

by contributory negligence. See Doc. 3-2, pp. 3-6. The Motion to Dismiss has

been referred to the undersigned for the entry of a Memorandum and

Recommendation.

      A court has “an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 163 L.Ed. 1097




      Case 1:20-cv-00054-MR-WCM Document 6 Filed 04/29/20 Page 1 of 3
(2006); see also Ashcroft v. Iqbal, 556 U.S. 662, 671, 129 S.Ct. 1937, 173 L.Ed.

868 (2009) (“Subject-matter jurisdiction cannot be forfeited or waived and

should be considered when fairly in doubt.”). “As a general rule, when subject-

matter jurisdiction is challenged, the party asserting jurisdiction…bears the

burden of establishing it.” Luna-Reyes v. RFI Construction, LLC, 57 F.Supp.3d

495, 499 (M.D.N.C. 2014).

      In his Complaint, Plaintiff alleges that he “sustained serious and painful

injuries to his person, forcing him to incur expenses for obtaining medical

treatment for his injuries, disrupting plaintiff’s lifestyle, causing the plaintiff

to miss time from work and lose substantial income, causing the plaintiff to

sustain injuries which are permanent and disfiguring in nature, and causing

other losses to the plaintiff to be later proved at trial, all to the damage of the

plaintiff in an amount in excess of $25,000.00.” Doc. 1-1, ¶ 16.

      The Notice states that “the amount in controversy exceeds $75,000.00,

exclusive of interest and costs” but does not provide additional information in

this regard. Doc. 1.1, ¶ 6.




      Case 1:20-cv-00054-MR-WCM Document 6 Filed 04/29/20 Page 2 of 3
      Accordingly, Defendants are DIRECTED to file, by May 15, 2020, a

memorandum, not to exceed five (5) pages in length, describing the basis for

their contention that the amount in controversy supports diversity jurisdiction.

      Plaintiff may file, within ten (10) days following Defendants’ filing, a

response, also not to exceed five (5) pages.

      It is so ordered.

                                   Signed: April 28, 2020




      Case 1:20-cv-00054-MR-WCM Document 6 Filed 04/29/20 Page 3 of 3
